DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/10/22 is acknowledged.
	Currently claims 1-9 are elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tai US 7,965,015 in view of Bhattacharjee US 10,389,332.
1.	Tai discloses an acoustic resonator device (Figs. 15, 21, etc.) comprising: a substrate (224, 524) having a surface; a single-crystal piezoelectric plate (206, 506) having front and back surfaces, the back surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm that spans a cavity (280, 580) in the substrate; and an interdigital transducer (IDT; 208, 508) formed on the front surface of the single-crystal piezoelectric plate such that interleaved fingers of the IDT are disposed on the diaphragm, the piezoelectric plate and the IDT configured such that a radio frequency signal applied to the IDT excites a shear primary acoustic mode in the diaphragm (title; Col. 6 lines 17-22, Col. 8 lines 37-49, Col. 10 lines 19-26).
	Tai does not disclose a back-side partial Bragg reflector formed on the back surface of the diaphragm; and a front-side partial Bragg reflector formed on the front surface of the diaphragm.
	Bhattacharjee discloses an acoustic resonator device (Fig. 7, etc.) comprising: piezoelectric layer (12); IDT (38, 40) formed on the piezoelectric layer; and a back-side partial Bragg reflector (16A) formed on the back surface of the piezoelectric layer; and a front-side partial Bragg reflector (16B) formed on the front surface of the piezoelectric layer.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a back-side partial Bragg reflector and a front-side partial Bragg reflector to the device.  The modification would have been obvious for the benefit of confining the wave in the piezoelectric layer as taught by Bhattacharjee (Col. 15 lines 60-63; Col. 18 lines 35-43).
2.	Tai does not disclose each of the front-side partial Bragg reflector and the back-side partial Bragg reflector comprises: a layer of high acoustic impedance dielectric material; and a layer of low acoustic impedance dielectric material sandwiched between the respective surface of the diaphragm and the layer of high acoustic impedance dielectric material.
	Bhattacharjee discloses each of the front-side partial Bragg reflector and the back-side partial Bragg reflector comprises: a layer of high acoustic impedance dielectric material; and a layer of low acoustic impedance dielectric material sandwiched between the respective surface of the diaphragm and the layer of high acoustic impedance dielectric material (Col. 13 lines 32-41).
	As a consequence of the combination of claim 1, each of the front-side partial Bragg reflector and the back-side partial Bragg reflector comprises: a layer of high acoustic impedance dielectric material; and a layer of low acoustic impedance dielectric material sandwiched between the respective surface of the diaphragm and the layer of high acoustic impedance dielectric material.
3.	Tai does not disclose each layer of the front-side partial Bragg reflector and the back-side partial Bragg reflector has a thickness equal to one-quarter of a wavelength in the respective material of the shear primary acoustic mode at a predetermined frequency.
	Bhattacharjee discloses each layer of the front-side partial Bragg reflector and the back-side partial Bragg reflector has a thickness equal to one-quarter (0.25) of a wavelength in the respective material of the shear primary acoustic mode at a predetermined frequency (Col. 13 lines 50-51).
	As a consequence of the combination of claim 1, each layer of the front-side partial Bragg reflector and the back-side partial Bragg reflector has a thickness equal to one-quarter of a wavelength in the respective material of the shear primary acoustic mode at a predetermined frequency.
4.	Tai does not disclose the predetermined frequency is one of a resonance frequency of the device, an anti-resonance frequency of the device, and a frequency within a passband of a filter incorporating the device.
	Bhattacharjee discloses the predetermined frequency is one of a resonance frequency of the device, an anti-resonance frequency of the device, and a frequency within a passband of a filter incorporating the device (Col. 13 lines 44-46).
	As a consequence of the combination of claim 1, the predetermined frequency is one of a resonance frequency of the device, an anti-resonance frequency of the device, and a frequency within a passband of a filter incorporating the device.
5.	Tai does not disclose the low acoustic impedance material is one of silicon dioxide and silicon oxycarbide.
	Bhattacharjee discloses the low acoustic impedance material is one of silicon dioxide and silicon oxycarbide (Col. 13 lines 34-35).
	As a consequence of the combination of claim 1, the low acoustic impedance material is one of silicon dioxide and silicon oxycarbide.
7.	Tai does not disclose each of the front-side partial Bragg reflector and the back-side partial Bragg reflector consists of: a layer of high acoustic impedance dielectric material; and a layer of low acoustic impedance dielectric material sandwiched between the respective surface of the diaphragm and the layer of high acoustic impedance dielectric material.
	Bhattacharjee discloses each of the front-side partial Bragg reflector and the back-side partial Bragg reflector consists of: a layer of high acoustic impedance dielectric material; and a layer of low acoustic impedance dielectric material sandwiched between the respective surface of the diaphragm and the layer of high acoustic impedance dielectric material (Col. 13 lines 32-41).
	As a consequence of the combination of claim 1, each of the front-side partial Bragg reflector and the back-side partial Bragg reflector consists of: a layer of high acoustic impedance dielectric material; and a layer of low acoustic impedance dielectric material sandwiched between the respective surface of the diaphragm and the layer of high acoustic impedance dielectric material.
8.	Tai discloses the single-crystal piezoelectric plate is one of lithium niobate and lithium tantalate (Col. 3 line 53).
9.	Tai does not disclose the back-side partial Bragg reflector extends between the back surface of the piezoelectric plate and the surface of the substrate.
	Bhattacharjee discloses the back-side partial Bragg reflector (16A) extends between the back surface of the piezoelectric plate (12) and the surface of a substrate (28).
	 As a consequence of the combination of claim 1, the back-side partial Bragg reflector extends between the back surface of the piezoelectric plate and the surface of the substrate (see Tai: Fig. 15 and Bhattacharjee: Fig. 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Tai US 7,965,015 in view of Bhattacharjee US 10,389,332 as applied to claim 2 above and further in view of Meltaus US 9,219,466 cited in IDS filed 3/16/20.
6.	The resultant combination discloses the device of claim 2, including the high acoustic impedance material is tungsten (W; Col. 13 lines 35-36) but does not disclose wherein the high acoustic impedance material is one of silicon nitride and aluminum nitride.
	Meltaus discloses an acoustic resonator device (Fig. 4a,b, etc.) comprising a Bragg mirror (45) including a high acoustic impedance material of tungsten (W) or aluminum nitride (AlN, Col. 10 lines 10-11).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to substitute the high acoustic impedance material of tungsten (W) with aluminum nitride (AlN).  The modification would have been obvious because tungsten and aluminum are art recognized alternatives for high acoustic impedance material as taught Meltaus, thus useable thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843